Citation Nr: 0732828	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a hip condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Scoliosis preexisted service and did not undergo an 
increase in disability during service.  

2.  There is no competent evidence of a current hip 
disability, other than pain.  


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2007).

2.  A hip condition was not incurred in service and is not 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The June 2007 Supplemental Statement of the Case (SSOC) 
informed the veteran how disability ratings and effective 
dates are determined.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant available records 
identified by the veteran were obtained and associated with 
the claims file.  The Board notes that the veteran identified 
private treatment records pertaining to his back claim.  The 
RO requested those records but was advised in October 2003 
that the records were not available.  The veteran has also 
been afforded a VA examination.  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  

II.  Analysis of Claims

A.  Service connection for scoliosis

The veteran seeks entitlement to service connection for 
scoliosis on the basis of aggravation.  He contends that 
scoliosis, which preexisted service, was aggravated by a back 
injury he sustained while playing football in service.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.  

VA's General Counsel determined in VAOPGCPREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2007).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe 7 Vet App. at 245; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

The veteran had active service from August 1965 to August 
1968.  The report of the February 1966 induction examination 
reflects that the examiner noted "moderate scoliosis" under 
a section of the examination report titled "summary of 
defects and diagnoses."  Because scoliosis was noted during 
the induction examination, the veteran may not be presumed to 
have been sound at entrance.    

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.
§ 3.306(a)(2007).   Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003).
In this case, scoliosis did not undergo an increase in 
severity during service.  
Service medical records show that the veteran complained of 
low back pain in July 1967 that reportedly occurred after 
playing football.  The veteran was diagnosed with low back 
strain, for which heat and analgesics were prescribed.  The 
veteran did not have any other complaints of back pain in 
service.  The report of the June 1968 separation examination 
is negative for any complaints, findings or notations 
regarding scoliosis.  

Since service, VA records dated from 2003 to the present 
reflect complaints of low back pain.  

The veteran had a VA examination in May 2007.  The examiner 
indicated that the claims file was reviewed.  The veteran's 
complaints included sharp pain that radiated into his midback 
on occasion and occasional "pinching" in the left groin.  
The veteran also complained of pain radiating into the 
bilateral iliac wing areas.  The examiner indicated that 
palpation of the spinous process revealed no scoliotic 
deformity.  X-rays showed extremely minimal scoliosis of the 
midthoracic spine, not of any clinical significance.  The 
examiner opined that scoliosis was not evident on 
examination.  The examiner concluded that scoliosis was not 
aggravated or permanently increased in severity during the 
veteran's service.    

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claims 
for service connection for scoliosis.  The evidence 
demonstrates that scoliosis pre-existed service and did not 
undergo a permanent increase in severity during service.   
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt.  
Rather, as there is a preponderance of the evidence against 
the claim, it must be denied.   



B.  Service connection for a hip condition

The veteran also seeks entitlement to service connection for 
a hip condition secondary to scoliosis.

Service connection may also granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice- connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

Service medical records are negative for any findings or 
complaints of a hip disability.  Post-service, VA records 
dated from 2003 to the present reflect complaints of hip 
pain.   There is no medical evidence of a current diagnosis 
of a hip condition.

The veteran underwent a VA examination in May 2007.   The 
examiner reviewed the claims file.  The examiner stated that 
there were no complaints of joint pain in the service medical 
records.  The VA examiner noted the veteran's complaints of 
pain radiating into the bilateral iliac wing areas.  The 
examiner opined that the veteran's complaints were not 
consistent with any type of hip joint dysfunction, which 
would be indicated by pain in the groin region when 
ambulating and with certain motions of the hip.  The examiner 
concluded that there was no true hip joint pathology.  The 
examiner opined that the description of the veteran's low 
back pain was a referred pain of the iliac wing areas that 
was not associated with any hip joint pathology.   The 
examiner opined that there was no etiological relationship to 
the veteran's low back problem.

The Board finds that there is a preponderance of the evidence 
against the claim of entitlement to service connection for a 
hip condition.  A hip condition was not shown in service, and 
there is no post-service medical evidence establishing a 
diagnosis of a hip disability, other than pain.  The 
veteran's complaint of pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  As there is a preponderance of the evidence 
against the claim, reasonable doubt may not be resolved in 
the veteran's favor.     


ORDER

Service connection for scoliosis is denied.

Service connection for a hip condition is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


